Decree affirmed. There was evidence that the employee, while working for his employer, contracted pneumonia and tuberculosis by inhaling dust which came from rags and paper that he handled. The single member and the reviewing board found and ruled that the employee had not sustained the burden of proving that the employee’s incapacity to work was causally related to an injury arising out of and in the course of his employment. The Superior Court dismissed the claim for compensation. The statement of the single member, stated above, was a finding *768of fact, and not a ruling that such a finding was compulsory. Roney’s Case, 316 Mass. 732, 734. Since the board could refuse to believe any of the evidence (Roney’s Case, supra), there was no error in that finding, and the decree dismissing the claim must be affirmed.
Vincent A. Canavan, for the claimant.
Thomas A. L’Esperance, Jr., for the insurer.